Opinion issued July 24, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00208-CR
____________

TESSA ANN JENKINS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 932,627




MEMORANDUM  OPINION
               Appellant, Tessa Ann Jenkins, appeals from the denial of a petition for writ
of habeas corpus in trial-court Cause No. 932,627, in which she sought a bail
reduction for the offense of murder in trial-court Cause No. 915656.  As
supplemented, however, the record establishes that appellant has entered a plea of
guilty and been convicted of the lesser-included offense of aggravated kidnapping in
Cause No. 915656.  Because appellant is no longer subject to pretrial confinement in
Cause No. 915656, the pretrial writ in Cause No. 932,627 is moot.  See Martinez v.
State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Hubbard v. State, 841 S.W.2d
33, 33 (Tex. App.—Houston [14th Dist.] 1992, no pet.).
               Accordingly, we dismiss the appeal as moot.

 
Elsa Alcala
                                                                        Justice

Panel consists of Chief Justice Radack and Justices Alcala and Higley.

Do not publish.  Tex. R. App. P. 47.2.(b).